      Case 2:19-cv-07954-ODW-AFM Document 10 Filed 09/19/19 Page 1 of 1 Page ID #:26




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 Case No.        2:19-cv-07954-ODW (AFMx)                                 Date   September 19, 2019
 Title           Carmen John Perri v. Anthonys Plaza, LLC et al.


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings (In Chambers):
       The Complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act (“ADA”) and a claim for damages
pursuant to California’s Unruh Act. The Court ORDERS Plaintiff to SHOW CAUSE in
writing why the Court should exercise supplemental jurisdiction over the Unruh Act claim
asserted in the Complaint. See 28 U.S.C. §§ 1367(c)(2) & (c)(4).

       In responding to this Order to Show Cause, Plaintiff shall identify the amount of statutory
damages Plaintiff seeks to recover. Plaintiff and Plaintiff’s counsel shall also support their
responses to the Order to Show Cause with declarations, signed under penalty of perjury,
providing all facts necessary for the Court to determine if they satisfy the definition of a “high-
frequency litigant” as provided by California Civil Procedure Code sections 425.55(b)(1) & (2).
Plaintiff shall file a Response to this Order to Show Cause by no later than October 17, 2019.
Failure to timely or adequately respond to this Order to Show Cause may, without further
warning, result in the dismissal of the entire action without prejudice or the Court declining to
exercise supplemental jurisdiction over the Unruh Act claim and the dismissal of that claim
pursuant to 28 U.S.C. § 1367(c).

         IT IS SO ORDERED.
                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
